Citation Nr: 0717125	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether a timely substantive appeal was received as to a 
September 2002 rating decision that denied entitlement to 
service connection for an acquired psychiatric disorder, 
characterized as depression and a nervous disorder.  

2.  Entitlement to an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in September 2002 
(timeliness) and May 2004 (PTSD) issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran provided testimony in May 2005 during a hearing 
conducted at the RO by the undersigned Acting Veterans Law 
Judge.   A transcript of the hearing is of record.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  By a decision dated in September 2002 and mailed to the 
veteran on October 9, 2002, the RO denied his claim for 
service connection for depression and a nervous disorder, and 
the appellant submitted timely notice of disagreement with 
that denial in July 2003.

2.  The RO issued and mailed a statement of the case (SOC) 
addressing the veteran's claim on December 24, 2003.  

3.  A signed statement from the veteran, on a VA Form 21-
4138, was received by the RO on February 20, 2004 (within 60 
days of the date on which the SOC was mailed to the veteran), 
and clearly referenced the VA letter dated on December 24, 
2003 (the SOC).  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a timely substantive 
appeal was received as to his claim for service connection 
for an acquired psychiatric disorder, to include depression 
and a nervous disorder, and the Board has jurisdiction to 
review the veteran's appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.300, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006).  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Since the 
decision is favorable to, and does not prejudice, the 
veteran, a lengthy discussion of VA's fulfillment of the VCAA 
in this claim is not necessary.

II.  Factual Background

In September 1971 the veteran submitted a claim for service 
connection for "nerves."  See VA Form 21-526.  A letter 
from the RO, dated in January 1972, informed the veteran that 
his claim was denied because he did not appear for a 
scheduled medical examination.  

The veteran sought to reopen his claim for "nerves" in 
October 1976.  A rating decision dated in December 1976 
denied service connection for "anxiety."  After the 
appellant was notified of the adverse determination and of 
his appellate rights, he did not appeal the rating decision 
and the rating decision in December 1976 became final.

In August 2001, the appellant submitted an application to 
reopen his claim for service connection for depression.

A September 2002 RO rating decision denied the veteran's 
claim for service connection for depression and a nervous 
disorder.  He was notified of this determination by means of 
a letter dated on October 9, 2002.  He supplied VA with a 
timely notice of disagreement in July 2003.  A SOC was mailed 
to him on December 24, 2003.  

As part of a signed statement on a VA Form 21-4138 that was 
received by the RO on February 20, 2004, the veteran 
requested to have a hearing between a Decision Review Officer 
and his accredited representative.  This request, he added, 
was in reference to a VA letter dated on December 24, 2003 
(the date on which the SOC was mailed).  He later supplied VA 
with a signed VA Form 9 (substantive appeal), that was 
received by the RO on February 27, 2004.  

III.  Legal Analysis

The question before the Board is whether it has jurisdiction 
to consider the appellant's appeal of his claim for service 
connection for acquired psychiatric disorder, characterized 
by the RO in September 2002 as depression and a nervous 
disorder.  

The Board has jurisdiction of an appeal when there is a 
timely filed notice of disagreement in writing and, after a 
SOC has been furnished, a timely filed substantive appeal. 
 38 C.F.R. § 20.200.

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.300, 20.302.

The Board determines questions as to timeliness.  38 U.S.C.A. 
§ 7105(d)(3).

A careful review of the record reflects that the RO issued 
and mailed to the veteran a SOC addressing his claim on 
December 24, 2003.  His substantive appeal on a VA Form 9 was 
received by the RO on February 27, 2004, more than 60 days 
after the RO mailed the SOC on December 24, 2003, and beyond 
the one-year period from the date of mailing of the 
notification of the determination being appealed on October 
9, 2002.

The record also shows, however, as noted above, that the 
veteran responded in writing to the SOC on February 20, 2004, 
at which time he sought to arrange to be afforded a hearing 
between a Decision Review Officer and his accredited 
representative, and clearly referenced the RO's December 24, 
2003 letter that accompanied the SOC.  Accordingly, in large 
part due to the veteran's indication that he was responding 
to the RO's SOC mailed to him on December 24, 2003, and 
reviewing the evidence in the light most favorable to him and 
in resolving doubt in his favor as required by the 
regulations, the Board finds that the veteran's signed 
statement received by the RO on February 20, 2004 may be 
accepted as a substantive appeal that was timely filed, and 
the Board, as such, has appellate jurisdiction to determine 
the merits of the appeal.  38 U.S.C.A. § 7105.


ORDER

The claim that a timely substantive appeal was filed as to 
the September 2002 rating decision is granted and the Board 
has jurisdiction to review the appeal of the appellant's 
claim for service connection for an acquired psychiatric 
disorder, to include depression and a nervous disorder.  

REMAND

Review of the veteran's service medical records reveals that 
a May 1964 medical record shows a diagnosis of "anxiety 
reaction, DNEPTE [did not exist prior to enlistment]."   
This diagnosis was made while the veteran was serving aboard 
the USS KEARSARGE (CVS-33).  His August 1962 enlistment 
examination and the report of his August 1966 separation 
examination were both negative for psychiatric-based 
findings.  

The veteran's service records show he served aboard the USS 
KEARSARGE from approximately 1963 to 1966.
 
An October 1976 VA Medical Certificate and History note shows 
that "probably anxiety" was diagnosed at the Phoenix, 
Arizona medical facility.

A July 2001 VA outpatient medical record shows a finding of a 
positive screening for depression.  

An October 2001 VA outpatient treatment record includes a 
diagnosis of generalized anxiety disorder with depression.  

A February 2003 VA outpatient treatment note includes 
diagnoses of PTSD and depression.

In July 2003, the veteran informed VA that, while serving 
aboard the USS KEARSARGE, in 1964 or 1965, a fellow seaman 
walked into a moving propeller, and that the veteran saw him 
after he was cut "head to foot."  He also claimed that in 
late 1964 while in the Gulf of Tonkin he witnessed a plane 
land on deck with the cockpit filled with smoke.  He added 
that when the pilot, who was still alive, was pulled from the 
plane he was "burning and smoking."  

Also in July 2003, he submitted information obtained from the 
Internet and purported to be a page of the ship's log 
indicating that the USS KEARSARGE provided antisubmarine 
protection for the 7th Fleet from July to December 1964 in 
the Gulf of Tonkin.  He testified during his 2005 hearing 
that the ship was an aircraft carrier.

A February 2004 VA psychiatric/treatment plan shows that PTSD 
was diagnosed, and that the veteran claimed to have witnessed 
a plane go over the side of the ship on which he served.  He 
said he was a "hook runner" on the flight deck and once had 
a plane catch fire as it landed and the pilot was removed.  
The veteran believed it was an S2F, twin engine reciprocating 
plane.  He reported seeing body bags on the flight deck.  The 
examiner commented that "[f]light deck service is well known 
to be exceptionally dangerous".

A May 2004 VA outpatient medical record shows that following 
the examination of the veteran, PTSD was diagnosed.  The 
examiner commented that the veteran's PTSD was present since 
1964, but was worse now than ever.

Another May 2004 VA outpatient record includes diagnoses of 
PTSD and panic disorder (diagnosed on USS KEARSARGE) as 
anxiety disorder DNEPTE.  The medical provider, in observing 
that anxiety disorder had been diagnosed while the veteran 
was in the military, opined that he considered the "anxiety 
disorder to be PTSD, but ANXIETY REACTION could account for 
his symptom picture and is an older designation for the 
diagnoses he has now."  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

As noted, the veteran has supplied VA with written statements 
and other evidence relating to several claimed in-service 
stressors.  The RO has yet to attempt to verify these claimed 
stressors.  This needs to be accomplished.  On remand, the RO 
should attempt to verify whether during the veteran's service 
he was exposed to the specific stressors which he has 
identified.  To this, VA has a duty to provide a summary of 
his stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2006).  Therefore, on remand, the veteran should be 
asked to provide a more detailed statement of his stressors 
(to include more exact time frames and the names of sailors 
allegedly killed or wounded).  That statement, as well as any 
other stressor statement previously offered, should be 
discussed in a report to be forwarded to the JSRRC.

Accordingly, this case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim on appeal, as outlined 
by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should attempt to obtain 
additional detailed information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors.  This additional information 
should include the date(s), location(s), 
and the name(s) of the sailor(s) who was 
(were) either killed and/wounded.   The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  With this information, the 
RO/AMC should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.

3.  Then the RO/AMC should forward the 
veteran's service personnel records, a 
summary of his alleged stressors, to 
include witnessing a burning plane 
(possibly a S2F twin engine reciprocating 
plane) land on the deck of the USS 
KEARSARGE (CVS-33) in late 1964, body 
bags on the flight deck, seeing a plane 
go over the side of the ship, and seeing 
a fellow seaman cut by a moving 
propeller, and any other pertinent 
information to the JSRRC and ask it to 
attempt to verify the claimed stressors. 
 Contact with the JSRRC is required 
regardless whether the veteran provides 
any additional evidence.  

4.  The RO/AMC should contact the Naval 
Historical Center, the National Archives 
and Records Administration (NARA), and 
any other appropriate government agency 
and obtain a copy of the command 
histories for the USS KEASARGE (CVS-33) 
for the period from July 30 to December 
16, 1964.

5.  The RO/AMC should contact the 
National Archives and Records 
Administration (NARA), the Naval 
Historical Center, and any other 
appropriate government agency and obtain 
the deck logs for the USS KEASARGE (CVS-
33) for the period from July 30, to 
December 16, 1964.

6.  After the above has been 
accomplished, then the RO/AMC should 
schedule the veteran to be examined by a 
VA psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are present.  
Because of the conflicting diagnoses in 
the medical history, it is critical that 
any examiner review the veteran's claims 
files, to include this Remand, so that an 
informed medical judgment can be made.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.

a.  The examiner should be advised 
that the veteran served aboard the 
USS KEARSAGE during 1964 and 
maintains that he was exposed to 
witnessing soldiers in body bags, 
seeing a sailor walk into a 
propeller, seeing an aircraft go 
over the side of the ship, and 
removing a pilot from a burning 
aircraft that landed on the ship.

b.  The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in- 
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.  If the veteran is found to have 
a psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, including discussion of the 
entries noted in the veteran's 
service medical records from 1964, 
or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  The 
examiner is particularly requested, 
to the extent possible, reconcile 
the veteran's other psychiatric 
diagnoses noted in the post service 
medical records.

e.  A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
files must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such a 
review of the claims files was made.
	
NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

7.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO/AMC must review 
the claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO/AMC should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

9.  Thereafter, the RO/AMC should 
readjudicate the appealed issue, 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the appeal is denied, the 
veteran and his representative should be 
provided with a supplemental SOC (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision since the May 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


